Citation Nr: 1525509	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  06-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of hepatitis C, prior to October 18, 2013, from an initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 20 percent for the residuals of hepatitis C, after October 17, 2013, from an initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from October 1968 to October 1969, which included a tour in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.  In that action, the RO granted service connection for posttraumatic stress disorder (PTSD), carpal tunnel syndrome of the left arm, rotator cuff strain of the left shoulder, chondromalacia of the right knee, and the residuals of hepatitis C.  The record reflects that when service connection was granted for these disorders and disabilities, the RO assigned the following disability evaluations:

      PTSD					50 percent 
      Carpal tunnel syndrome		20 percent 
      Rotator cuff strain			10 percent 
      Chondromalacia right knee		10 percent 
      Hepatitis				0 percent

Service connection was however denied for a disability of the left hand and for the residuals of detached retinas.  The appellant was notified of this decision, and he appealed to the Board for review.  Prior to the Board issuing a Decision/Remand in June 2010, the disability evaluations of the issues then on appeal were increased as follows:  

      PTSD					70 percent 
      Carpal tunnel syndrome		30 percent 
      Rotator cuff strain			20 percent 
      Chondromalacia right knee		30 percent 
      Hepatitis				10 percent

In March 2010, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was prepared and has been included in the claims file for review.  It is noted that in Bryant v. Shinseki, 29 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. Section 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. Section 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  

After the appellant provided testimony before the Board, the Board issued a Decision/Remand in June 2010.  In that action, the Board granted the appellant's request for an increased evaluation for PTSD.  A 100 percent rating was assigned.  The remaining six issues on appeal were then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of the obtaining additional medical documents and another examination of the appellant's claimed disabilities and disorders.  

Following an examination of the appellant's left hand, service connection was granted by the AMC.  As this is full grant of benefits sought by the appellant, and, as such, this issue is no longer before the Board.  The remaining issues were then returned to the Board for review.

In November 2012, the Board promulgated another Decision/Remand.  In that action, the Board denied the appellant's claim for increased evaluations for disabilities of the right knee, the left shoulder (rotator cuff strain), and carpal tunnel syndrome of the left arm.  The issues involving hepatitis C and detached retinas were turned to the RO via the AMC for additional action.  The claim was subsequently returned to the Board for review and action.  

Upon review, the Board concluded that the information needed to evaluate the appellant's claim was not contained in the claims file and, as such, the claim needed to be once again returned to the AMC for development.  Such an action, in the form of a Board Remand, was accomplished in July 2013.  The purpose of the Remand was to obtain additional medical information concerning the appellant's detached retinas and his hepatitis C.  After the examinations of the appellant were accomplished, they were forwarded to the AMC for review.  Subsequently, service connection was granted for the residuals of detached retinas and a 20 percent rating was assigned for the appellant's service-connected hepatitis C, effective October 18, 2013.  With respect to the appellant's eye claim, as service connection has been granted, this is a complete grant of benefits and as such, this issue is no longer before the Board on appeal.  As for the issue involving hepatitis C, this is not a full grant of benefits as a higher rating may be assigned.  Hence, this issue remains on appeal and has been returned to the Board for appellate review.  

Upon review, the Board finds that there has been substantial compliance with the Board's most recent remand, and that the VA has obtained and associated with the claims file the appellant's records and obtained additional medical examinations which have been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand instructions, is required).  Thereafter, a Supplemental Statement of the Case was issued.  The agency of original jurisdiction substantially complied with the mandates of its 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claim. 



FINDINGS OF FACT

The appellant's hepatitis C has resulted in fatigue, but not malaise or anorexia; his hepatitis C does not require dietary restriction or continuous medication; he has not had incapacitating episodes having a total duration of at least two weeks. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for a disability rating of 20 percent, but no higher, for the residuals of hepatitis, prior to October 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 7354 (2014).

2.  The criteria for a disability rating in excess of 20 percent evaluation for hepatitis, after October 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 7354 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

This claim arises out of the appellant's submission for an increased disability rating within one year of the original grant of service connection.  In other words, the appellant was initially assigned a 10 percent rating for his hepatitis C and the appellant then expressed disagreement with that award.  Where the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date or the rating assigned), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the appellant in obtaining evidence.  VA obtained the appellant's service treatment records and post-service medical treatment records. Moreover, he has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Also, in March 2010, the appellant was afforded the opportunity to testify before the Board.  During that hearing, the appellant described the symptoms and manifestations he was experiencing as a result of his service-connected hepatitis residuals.  He further noted how the symptoms and manifestations affected his daily activities.  The Board is not aware, and the appellant (or his accredited representative) has not suggested the existence of, any additional pertinent evidence not yet received.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the appellant most recently underwent a hepatitis-type examination in October 2013.  The results of that examination have been included in the claims folder for review.  The most recent report indicated that the examiner was able to review of the available medical treatment records, interview and examine the appellant, and provide the results of the examination.  Therefore, this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Disability Ratings - Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2014), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2014).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the appellant is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

The appellant's hepatitis residuals have been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7354 (2014).  Under this code, a non-compensable rating is warranted when hepatitis C is diagnosed, and no symptoms are present.  A 10 percent disability rating is assigned for hepatitis C with symptomatology of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent disability rating is warranted for symptomatology of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent disability rating is warranted with symptomatology of serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  See 38 C.F.R. § 4.114 (2014).

There are two notes under this Diagnostic Code.  Note (1) indicates the following:  Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) reads as follows:  For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

Facts and Discussion

In conjunction with his claim for benefits, the appellant underwent a VA examination in May 2007 and then again in October 2008.  The Board notes the examination of 2007 confirmed, via blood testing, the presence of hepatitis.  The testing did not indicate the "type" of hepatitis nor did the examination report discuss the symptoms produced by the disorder.  Nevertheless, the examination of October 2008 provided additional information with respect to the symptoms and manifestations produced by the appellant's hepatitis.  The examiner wrote the following with respect to the appellant's hepatitis condition:

Condition affects general body health by fatigue, weakness, stress.  Over the past years the claimant has gained 30 lbs.  The liver condition causes fatigability, arthralgia and gastrointestinal disturbances.  The liver condition does not cause nausea or vomiting, loss of appetite and jaundice.  He reports abdominal pain located at abdomen rarely.  It occurs occasionally.  The abdominal pain is described as cramping.  There is no association with abdominal distention.  The symptoms from the liver condition occur near constantly and are tolerable.  He states his liver condition does not cause incapacitation.  He has never vomited blood.  He has not passed any black tarry stools.  He does not require any abdominal taping for his liver condition.  Currently he is not receiving any treatment for this condition.  He has a history of hepatitis C.  It was transmitted through blood transfusion before 1992.  The disease was contracted with blood transfusions for amputated arm and leg.  He drinks alcohol as often as 7 time(s) per day and has done so for 15 year(s).  The amount up to half a bottle of rum per day.

On examination, no liver enlargement, no tenderness to palpation, but liver function testing was abnormal.

A separate examination was performed in October 2013.  The examiner reviewed the claims file and the electronic medical records.  The examiner reported the following:

Denied any new symptoms - basically suffers from fatigue but no nausea, no weight loss, no malnutrition, no jaundice.  Enzyme levels remained slightly elevated.  

The examiner reported that the appellant's fatigue was daily but that he was not suffering from incapacitating episodes.  

For purposes of evaluating disabilities pursuant to 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

In this case, there is no indication that the appellant has been undergoing Interferon or any other treatment for his hepatitis C.  However, since submitting his claim for benefits, the appellant has been documented as having constant fatigue as a symptom.  He also has complained of occasional pain in the abdomen but does not suffer from anorexia.  The appellant's hepatitis C also has not required dietary restriction or continuous medication.  The Board further notes that due to the appellant's service-connected amputations and the limits caused by those disabilities, it is difficult to determine whether the appellant's hepatitis disorder singularly has caused fatigue, malaise, pain, nausea, or whether these symptoms are produced by other service-connected disorder.  Nevertheless, the record does show that his hepatitis disorder does not require continuous medications nor has it been productive of incapacitating episodes having a total duration of at least two weeks within the last 12-month period.  

Although the record is somewhat ambiguous with respect to the manifestations produced by the appellant's hepatitis disorder, and there are very few medical treatment reports that specifically deal with the condition, the medical records do show complaints involving fatigue, malaise, occasional pain, and abdominal discomfort.  Moreover, the appellant has provided testimony that has, at least, indicated that over the years, the appellant has experienced a myriad of symptoms related to his hepatitis.  When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the veteran prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant must be afforded the benefit-of-the-doubt, the Board concludes that a 20 percent disability evaluation for hepatitis should be assigned prior to October 18, 2013.  

However, that same evidence does not support the granting of a disability rating in excess of 20 percent.  The evidence does not show that the appellant has had any incapacitating episodes in the last twelve months and there are no signs of weight loss of hepatomegaly.  Additionally, the Board has considered whether a higher rated is warranted under Note 1 of Diagnostic Code 7354.  38 C.F.R. § 4.114 (2014).  However, VA treatment records and examination reports have indicated that the appellant does not suffer from cirrhosis or malignancy of the liver.  

In sum, the Board must allow, in part, the appellant's claim, and deny, in part, his claim.  The benefit-of-the-doubt-rule has been considered in making this decision. 38 U.S.C.A. § 5107(b) (West 2014).

Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the residuals of hepatitis is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria provided in the rating schedule, establishes that the rating criteria reasonably describes the appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the condition is inadequate (which it is manifestly is not the situation in this case), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his hepatitis disorder.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disability.  There is nothing in the record which suggests that the disability markedly impacts his ability to perform a job even if it is a sedentary job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is no evidence that would suggest that the service-connected disability on appeal causes impairment with employment that would be over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) (2014) is not warranted.


ORDER

1.  A 20 percent disability rating for hepatitis, prior to October 18, 2013, is granted, subject to controlling laws and regulations applicable to the payment of monetary benefits. 

2.  A disability evaluation in excess of 20 percent for hepatitis, after October 17, 2013, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


